IN THE SUPREME COURT OF THE STATE OF NEVADA


                    MICHAEL RONALD BROOKS,
                                      Appellant,
                                                                              No. 83542        FILED
                                  vs.                                                          OCT 28 2132
                    THE STATE OF NEVADA,                                                    ELIZABETH A. BROWN
                                      Respondent.                                         CLERK OF SUPREME COURT
                                                                                          BY   Ç.
                                                                                                DEPLflY CLE

                    MICHAEL RONALD BROOKS,                                    No. 83608 •
                                      Appellant,
                                  vs.
                    THE STATE OF NEVADA,
                                      Respondent.

                                         ORDER DISMISSING APPEALS

                                These are pro se appeals from judgments of conviction. This
                    court's review of these appeals reveals a jurisdictional defect. Specifically,
                    the district court entered the judgments of conviction on July 16, 2021.
                    Appellant did not file the notices of appeal, however, until September 21,
                    2021, well after the expiration of the 30-day appeal period prescribed by
                    NRAP 4(b). Because an untimely notice of appeal fails to vest jurisdiction
                    in this court, Lozada v. State, 110 Nev. 349, 352, 871 P.2d 944, 946 (1994),
                    this court lacks jurisdiction to consider the appeals, and
                                ORDERS these appeals DISMISSED.'


                                                                         J.
                                             Cadish




                    Pickering
                                Piek.                          Herndon
                                                                                                J


                          "Based on this dismissal, the court takes no action in regard to the
                    pro se letter filed in Docket No. 83608.
SUPREME COURT
      OF
    NEVADA

(C) I947A arlett.
                cc:   Hon. Kathleen M. Drakulich, District Judge
                      Michael Ronald Brooks
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA


(01 1447A